 Case 3:18-cv-00871-DMS-MSB Document 187 Filed 05/21/21 PageID.4195 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT

10                     SOUTHERN DISTRICT OF CALIFORNIA

11
12 EVOLUSION CONCEPTS, INC.,                  Case No.: 18-CV-871-DMS-MSB

13                                            ORDER GRANTING JOINT MOTION
                                 Plaintiff,
14                                            TO DISMISS AND DIRECTING THE
     v.                                       CLERK TO CLOSE THE CASE
15
     CROSS ENGINEERING, LLC, et al.,
16                                            Judge: Hon. Dana M. Sabraw
                              Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


                                                                     18-CV-871-DMS-MSB
  Case 3:18-cv-00871-DMS-MSB Document 187 Filed 05/21/21 PageID.4196 Page 2 of 2



 1        On July 20, 2020, the Parties executed a Settlement Agreement in connection with
 2 the claims raised in this case. Pursuant to that settlement, on May 18, 2021, the Parties
 3 filed a Joint Motion to Dismiss the entire action with prejudice under Federal Rule of
 4 Civil Procedure 41(a). The Court, for good cause shown, GRANTS the Joint Motion to
 5 Dismiss and dismisses the entire action with prejudice, subject to this Court’s retention
 6 of jurisdiction to resolve any dispute or alleged breach of the settlement agreement or
 7 any term thereof. The Clerk is directed to close the case.
 8        IT IS SO ORDERED.
 9 Dated: May 21, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        1
            [PROPOSED] ORDER GRANTING JOINT MOTION TO DISMISS AND DIRECTING THE CLERK TO CLOSE THE CASE
                                                                                            18-CV-871-DMS-MSB
